Citation Nr: 1415597	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for high blood pressure, to include as secondary to service-connected diabetes mellitus with erectile dysfunction and coronary artery disease.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel









INTRODUCTION

The Veteran had active service from August 1965 to August 1967.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For the reason expressed below, the claim on appeal is being remanded to the RO.    VA will notify the Veteran when further action, on his part, is required.


REMAND

In his June 2011 substantive appeal, the appellant requested a Board hearing at the local RO (Travel Board hearing).  To date, the requested Board hearing has not been held or scheduled.  

In accordance with 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As there remains an outstanding Travel Board hearing request, and the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, in accordance with his request.  Send to the Veteran notice to the Veteran of the date, time and place of the hearing.  

If the Veteran no longer desires a hearing, a signed writing to that effect should be associated with the claims file.  Return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



